ORDER

PER CURIAM.
Thomas Brady (Employee) appeals from the trial court’s entry of summary judgment in favor of Kirkwood Stair Company, Inc. (Employer) on Employee’s claim of retaliatory discharge. Employee contends the trial court erred in granting Employer’s motion for summary judgment because (1) there is a genuine issue of material fact whether Employee was terminated as a result of the filing of a worker’s compensation claim, (2) the trial court exceeded its authority in deciding the issue of Employee’s credibility on a motion for summary judgment, and (3) the trial court based its decision on Employee’s “belief’ as to the reason for his termination. Employee also argues on appeal that the trial court erred in denying Melinda Harris’ motion to join as a party plaintiff violating Rule 52.05(a).
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).